        Case 3:20-cr-00441-FLW Document 62 Filed 06/19/20 Page 1 of 1 PageID: 238

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                               MINUTES OF PROCEEDINGS


                                                    June 19, 2020
OFFICE: TRENTON                                  DATE OF PROCEEDINGS

CHIEF JUDGE FREDA L. WOLFON                      Docket #3:20-Cr-441-01(FLW)

COURT REPORTER: VINCENT RUSSONIELLO

TITLE OF CASE:

UNITED STATES OF AMERICA
          v.
TIMOTHY GIBSON
               DEFT. PRESENT VIA ZOOM VIDEO

APPEARANCES:

Sarah Sulkowski, AUSA for Government
Edward Brass, Esq. for Defendant

NATURE OF PROCEEDINGS:                 ARRAIGNMENT


All parties consent to video recording.
Ordered defendant sworn; defendant sworn.
Defendant advised of rights, charges and penalties.
Deft waives formal reading of Indictment.
PLEA: NOT GUILTY Plea entered as to Count One of the Indictment.
Scheduling Order to be filed.
Ordered bail continued as previously set.


Time commenced: 2:15 P.M.
Time Adjourned: 2:25 P.M.
Total Time: 10 Minutes
                                                 s/Jacqueline Merrigan
                                                 DEPUTY CLERK
